Rose, J.,
concurring.
Payment of the death claim in this case was resisted on the ground that the assured came to his death while en*428gaged in a quarrel in which he was the aggressor. In the certificate itself this was not a condition of forfeiture. The defense rests on a by-law found in a pamphlet in the office of the auditor of public accounts. The pamphlet containing the by-law is not authenticated by the signature of any officer of the society, though the name of an officer is printed with a purported certificate which any printer can duplicate. The statute quoted in the opinion of the commissioner declares ’that such society shall file with the auditor of public accounts a. copy of its constitution, by-laws and amendments, “duly certified to by its secretary or corresponding officer.” Within the meaning of this statute the words “duly certified” mean more than a printed certificate and printed name of an officer. The purpose of that term in the law is to require a means of authentication by a responsible officer of the society. This purpose might be defeated by recognizing the printed name of the officer as sufficient. The statute requires a public record which affords the means of identifying the genuine by-laws. When members and beneficiaries are bound by rules which may result in the forfeiture of their insurance, the law protects, them by requiring a certificate over the .signature of a responsible officer. To hold that printed names may be used in making such certificates for the benefit of the public would take away the safeguard of authentication and weaken official responsibility in disregard of the statute. In the sense used, “duly certified” means attested or identified in writing by the signature of the secretary or corresponding officer. State v. Brill, 58 Minn. 152; Kipp v. Dawson, 59 Minn. 82; State v. Schwin, 65 Wis. 207. In State v. Gee, 28 Or. 100, the court said: “To ‘certify’ means simply ‘to testify in writing’; ‘to make a declaration in writing. ’; — Webster. It is not even necessary that the word ‘certify’ or ‘certified’ be used in the certificate, but it is sufficient if the required statutory fact be made known in writing under the hand of the officer.”
The commissioner in his opinion correctly interprets and applies the statute.